DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24, 2020 was filed as appropriate.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “worm gear” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Objections
Claims 1-21 are objected to because of the following informalities: amended claims are acknowledged but do not have proper status identifiers.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al, (WO 2014091621), hereinafter referred to as Hirota. For the following art rejection, please rely on the attached machine translation of Hirota.
Hirota discloses in figures 2, 3, and 5 the following:
Claim 1: An electromechanical actuator 67, comprising an electrical motor 69, a first rotational member 51 being in driving connection with the electrical motor 69 , a second rotational member 101 being connected to the first rotational member 51 by means of a plurality of rolling elements 103 such that the first rotational member 51 and the second rotational member 101 together form a ball ramp mechanism 73, and a return spring 65 pressing the first and second rotational members towards each other, 

Claim 2: Hirota discloses the plurality of rolling elements 103 are interposed between the first and second rotational members 101, 51 on a cam surface defined in at least one of the first or second rotational members.

    PNG
    media_image1.png
    325
    519
    media_image1.png
    Greyscale

Claim 3: Hirota discloses the cam surface 109 comprises a number of arc shaped depressions 109a, 109b, each having a first inclination y, and a second inclination a, wherein the first inclination y is larger than the second inclination a.

Claim 6: Hirota teaches the electrical motor 69 is in driving engagement with the first rotational member 51 through a worm gear 75.

Claim 8: Hirota teaches the electrical motor 69 is in driving engagement with the first rotational member 51 by means of spur gears 95.

 Claim 9: Hirota teaches the electrical motor 69 comprises a solenoid brake 69a for maintaining the position of the first rotational member 51. 

    PNG
    media_image2.png
    656
    563
    media_image2.png
    Greyscale

Claim 10: Hirota teaches the mutual rotation of the first and second rotational member 51, 101 is configured to control the position of a switching mechanism 67, and wherein axial separation of the first and second rotational members 51, 101 is configured to control actuation of an 
all wheel drive clutch 7.

Claim 11: Hirota teaches the mutual rotation of the first and second rotational member 51, 101 is configured to control actuation of a disconnect clutch 53, and wherein axial separation of the first and second rotational members 51, 101 is configured to control actuation of an all wheel drive clutch 7.

Claim 12: Hirota teaches the second rotational member 101 comprises gear teeth 105 on its exterior circumference which are in engagement with gear teeth on a nut 105a of the switching mechanism 67. 

    PNG
    media_image3.png
    488
    608
    media_image3.png
    Greyscale

Claim 13: Hirota teaches the nut 105a is axially moveable by rotation for controlling a position of the disconnect clutch 53.

Claim 14: Hirota teaches the nut 105a controls an axial position of a shift fork 75.

Claim 15: Hirota teaches the return spring 65 is arranged to bias the all wheel drive clutch 7 into a disengaged state.

Claim 17: Hirota teaches transfer case 1, comprising an all wheel drive clutch 7, a switching mechanism 71, and an electromechanical actuator 67 according claim 1.

Claim 18: Hirota teaches an all wheel drive transmission 201, comprising an electrical drive motor 69, an all wheel drive clutch 7, a disconnect clutch 53, and an electromechanical actuator 67 according to claim 1.

Claim 19: Hirota teaches a vehicle comprising a transfer case 1 according to claim 17 and/or an all wheel drive transmission 201.

Claim 20: Hirota teaches in figure 1, a method for controlling torque distribution in a vehicle by means of an electromechanical actuator 67 according to claim 1-2, said method comprising: receiving, a first input of a desired all wheel drive state for the vehicle and a second input of a desired state of an associated switching mechanism 71, if the desired state of the switching mechanism 71 is different from the current state, applying a first 

Claim 21: Hirota teaches the method according to claim 20, wherein the first torque is in the range of 30% to 50% percent of maximum motor torque, preferably approximately 40%, and wherein the second torque is in the range of 55% to 75% of maximum motor torque, preferably approximately 65%. This application of first and second torques in order to achieve all wheel drive would be obvious to one of ordinary skill in the art and would be an obvious way to utilize the transfer case as taught by Hirota. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Hirota in view of Usui et al (US 8770353), hereinafter referred to as Usui. 
Claim 4: Hirota does not teach an indentation is arranged centrally in each arc shaped depression, said indentation defining the first inclination from the indentation and up to the arc shaped depression, and wherein the second inclination a is arranged in an upward direction on each side of the indentation.
Usui teaches in figure 7, an indentation 7b’ is arranged centrally in each arc shaped depression, said indentation defining the first inclination from the indentation and up to the arc shaped depression, and wherein the second inclination is arranged in an upward direction on each side of the indentation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Usui to modify the Hirota to incorporate a first and second rotational member that holds a plurality of rolling elements. Each of the sloped grooves has regions varying in the curvature radius of the diametrical cross-section in a track area where the spherical member contacts the sloped groove. Accordingly, it is possible to improve the durability of the rotary ramp member and the rectilinear ramp member (abstract).

    PNG
    media_image4.png
    583
    643
    media_image4.png
    Greyscale



Claim 5: Hirota does not teach the first inclination is in the range of 20° to 30', preferably approximately 23.5, and wherein the second inclination (a) is in the range of 2 to 6°. preferably approximately 3-_7°. 
Usui teaches in figures 4 and 5 that the first and second inclinations are in different ranges from a small to a large curvature radius (col 6, line 64 to col 7, line 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
According to Usui, it is necessary to increase the area of contact between the sloped groove and the spherical member so as to reduce the contact surface pressure to thereby reduce the shear stress in the material, which is a cause of peeling (col 4, line 60-64).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Hirota in view of Averill et al (US 20150300418), hereinafter referred to as Averill.
Claim 7: Hirota does not teach the worm gear 75 is a self-locking worm gear.
Averill teaches the worm gear 253 is a self-locking worm gear (pg 4, parag 0042).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Sharma et al (US 10464415), hereinafter referred to as Sharma.
Claim 16: Hirota does not teach the electrical motor is provided with a position sensor being configured to determine the position of the ball ramp mechanism.
Sharma teaches in figure 1 the electrical motor 56 is provided with a position sensor 58 being configured to determine the position of the ball ramp mechanism 234 shown in figure 4. Sensors are configured to provide information to controller unit indicative of the current operational characteristics of vehicle and/or road conditions for use in controlling operation of transfer case (col 7, line 41-45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACEY E. BELL/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655